                 Case 5:20-cv-06408-NC Document 4 Filed 09/11/20 Page 1 of 2



 1   Adam Alper (SBN: 196834)
     adam.alper@kirkland.com
 2   KIRKLAND & ELLIS LLP
     555 California Street
 3   San Francisco, CA 94104
     Telephone:     (415) 439-1400
 4   Facsimile:     (415) 439-1500
 5   Michael W. De Vries (SBN: 211001)
     michael.devries@kirkland.com
 6   KIRKLAND & ELLIS LLP
     555 South Flower Street
 7   Los Angeles, CA 90071
     Telephone:    (213) 680-8400
 8   Facsimile:    (213) 680-8500
 9   Sharre Lotfollahi (SBN: 258913)
     sharre.lotfollahi@kirkland.com
10   KIRKLAND & ELLIS LLP
     2049 Century Park East, Suite 3700
11   Los Angeles, CA 90067
     Telephone:      (310) 552-4200
12   Facsimile:      (310) 552-5900
13   Attorneys for Plaintiffs
     COMET TECHNOLOGIES USA INC., COMET
14   AG AND YXLON INTERNATIONAL GMBH
15                                   UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
17   COMET TECHNOLOGIES USA INC., a                        CASE NO. 5:20-cv-6408
     Delaware corporation, COMET AG, a Swiss
18   corporation, and YXLON INTERNATIONAL                  PLAINTIFFS’ CORPORATE DISCLOSURE
     GMBH, a German corporation,                           STATEMENT
19
                    Plaintiffs,
20
            v.
21
     XP POWER LLC, a California Limited Liability
22   Company,
23                  Defendant.
24

25
            Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs Comet Technologies USA Inc., Comet
26
     AG, and Yxlon International GmbH hereby make the following disclosure. Comet Holding AG (a
27
     publicly held corporation) is the parent corporation of Comet AG, Yxlon International GmbH, and
28

                                                                      PLAINTIFFS’ DISCLOSURE STATEMENT
                                                       1                           CASE NO. 5:20-CV-6408
              Case 5:20-cv-06408-NC Document 4 Filed 09/11/20 Page 2 of 2



 1   Comet Technologies USA Inc. Comet Holding AG owns 100% of Comet AG, Yxlon International
 2   GmbH, and Comet Technologies USA Inc.
 3
     DATED: September 11, 2020                 Respectfully submitted,
 4                                             KIRKLAND & ELLIS LLP
 5
                                               By: /s/ Adam Alper
 6                                             Adam R. Alper (SBN 196834)
                                               adam.alper@kirkland.com
 7                                             KIRKLAND & ELLIS LLP
                                               555 California Street
 8                                             San Francisco, CA 94104
                                               Telephone:     (415) 439-1400
 9                                             Facsimile:     (415) 439-1500
10                                             Michael W. De Vries (SBN 211001)
                                               michael.devries@kirkland.com
11                                             KIRKLAND & ELLIS LLP
                                               555 S. Flower Street
12                                             Los Angeles, CA 90071
                                               Telephone:    (213) 680-8400
13                                             Facsimile:    (213) 680-8500
14                                             Sharre Lotfollahi (SBN 258913)
                                               sharre.lotfollahi@kirkland.com
15                                             KIRKLAND & ELLIS LLP
                                               2049 Century Park East
16                                             Los Angeles, CA 90067
                                               Telephone:      (310) 552-4200
17                                             Facsimile:      (310) 552-5900
18                                             Attorneys for Plaintiffs
                                               COMET TECHNOLOGIES USA INC.,
19                                             COMET AG AND YXLON
                                               INTERNATIONAL GMBH
20

21

22

23

24

25

26

27

28

                                                                  PLAINTIFFS’ DISCLOSURE STATEMENT
                                                  2                            CASE NO. 5:20-CV-6408
